Case 5:19-cv-00329-JD Document 111-1 Filed 03/06/20 Page 1 of 3

 

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF OKLAHOMA

JOINT

RUSS and NATALIE GODFREY EXHIBIT AND WITNESS LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.
CSAA FIRE & CASUALTY INS. CO. Case Number: 5:19-cv-329-JD
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Judge Jodi W. Dishman Mark Engel/Keith Givens Gerard Pignato
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
03/09/2020 Nyssa
ae ; io, oe MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
1 Certified copy of insurance policy issued to Plaintiffs, including declarations pages and
all endorsements. (CSAA_GODFREY 00001-00004, 00567-00780)
2 CSAA claim notes. (CSAA_GODFREY 00536-00566)
3 Letter from Sayde Brooks (CSAA) to Russ Godfrey. (CSAA_GODFREY 00005-00012)
4 US Adjusting "sketches" of Godfrey roof. (CSAA_GODFREY 00034-00036)
5 Photos taken by Michael White during inspection. (CSAA_GODFREY 00053-00115)
6 Michael White (US Adjusting Services) Estimate (inspected on 02/28/18).
(CSAA_GODFREY 00037-00042, 00118-00128)
7 Michael White (US Adjusting Services) Estimate-Components (inspected on 02/28/18).
(CSAA_GODFREY 00129-00132)
8 Price Variation Usage Report-US Adjusting Services, Statement of Loss-US Adjusting Services,
US Adjusting Services invoice ($412). (CSAA_GODFREY 00133-00135)
9 Loss Report-US Adjusting Services dated 03/02/18. (CSAA_GODFREY 00199-00200)
10 Michael White (US Adjusting Services) Estimate (inspected on 02/28/18).
(CSAA_GODFREY 00231-00241)
11 Loss Report-US Adjusting Services dated 03/03/18. (CSAA_GODFREY 00311-00312)
12 Statement of Loss-US Adjusting Services. (CSAA_GODFREY 00313-00322, 00386-00387)
13 Mark Costello estimate for CSAA, Price Variation Usage Report-CSAA, Mark Costello
sketches for estimate. (CSAA_GODFREY 00451-00466)
14 Mark Costello Estimate Audit Trail and Mark Costello Estimate-Components.
(CSAA_GODFREY 00467-00476, 00477-00486)
15 Letter from Sayde Brooks (CSAA) to Russ Godfrey. (CSAA_GODFREY 00489-00490)
* Include a notation as to the location of any exhibit not held with the case file or not available because of size

 

 

Page | of 3 Pages

EXHIBIT 1-JOINT EXHIBIT AND WITNESS LIST
Case 5:19-cv-00329-JD Document 111-1 Filed 03/06/20 Page 2 of 3

TAO 187 (Rev. 7/87) Exhibi ;

 

UNITED STATES DISTRICT COURT

WESTERN

RUSS AND NATALIE GODFREY

DISTRICT OF OKLAHOMA

JOINT
EXHIBIT AND WITNESS LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.
CSAA FIRE & CASUALTY INS. CO. Case Number: 5:19-¢v-328-JD
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Judge Jodi W. Dishman Mark Engel/Keith Givens Gerard Pignato
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
3/9/2020 Nyssa
ae pe ; ontecn MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
16 Letter from Sayde Brooks (CSAA) to Russ Godfrey. (CSAA_GODFREY 00491-00502)
17 Email from Allen Lippoldt (Ultimate Roofing) to Sayde Brooks (CSAA).
(CSAA_GODFREY 00508)
18 Email from Allen Lippoldt (Ultimate Roofing) to Sayde Brooks (CSAA) and photos.
(CSAA_GODFREY 00509-00522)
19 Email from Sayde Brooks (CSAA) to Allen Lippoldt (Ultimate Roofing).
(CSAA_GODFREY 00523-00524)
1 Russ Godfrey (Deposed)-Ps: Purchase of insurance; ice damage to roof, interior leaks, cost of
repair, denial of claim, unreasonableness of denial and underpayment, representations of
Defendant's adjusters. D: All relevant issues, insurance policies issued on subject property,
investigation and handling of subject claims, prior claims and lawsuits.
2

Natalie Godfrey (Deposed)-Ps: Purchase of insurance, ice damage to roof, interior leaks, cost of

 

repair, denial of claim, unreasonableness of denial and underpayment, representations of

 

Defendant's adjuster. D: All relevant issues, insurance policies issued on subject property,

 

investigation and handling of subject claims.

 

Sayde Brooks (Deposed)-Ps: Inspections and estimates performed at Defendant's request;

 

guidelines, rules and restrictions applicable to work performed at Defendant's request; revenue

 

sought or received from work performed at Defendant's request; nature, cause and extent of

 

damages sustained by Plaintiffs’ home; inspections and estimates related to Plaintiffs‘ home:

 

contacts with Defendant and/or individuals associated with Defendant; issues raised by Defendant.

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size

Page 2 of 3 Pages

EXHIBIT 1-JOINT EXHIBIT AND WITNESS LIST

 
Case 5:19-cv-00329-JD Document 111-1 Filed 03/06/20 Page 3 of 3

 

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF OKLAHOMA

 

JOINT
RUSS AND NATALIE GODFREY EXHIBIT AND WITNESS LIST
V.

CSAA FIRE & CASUALTY INS. CO. Case Number: 5:19-cv-329-JD

 

PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Judge Jodi W. Dishman Mark Engel /Keith Givens Gerard Pignato

 

TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
3/9/2020 Nyssa

 

 

PLF. DEF DATE

*
NO. NO OFFERED MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES

 

D: Investigation and handling of Plaintiffs' claim.

 

4 Mark Costello (Deposed)-Ps: Inspections and estimates performed at Defendant's request;

 

guidelines, rules and restrictions applicable to work performed at Defendant's request;

 

revenue sought or received from work performed at Defendant's request; nature, cause and

 

extent of damages sustained by Plaintiffs’ home; inspections and estimates related to Plaintiffs'

 

home; contacts with Defendant and/or individuals associated with Defendant; issues raised by

 

Defendant. D: Investigation and handling of Plaintiffs' claim.

 

5 Alana Hare (Deposed)-Ps: Inspections and estimates performed at Defendant's request;

 

guidelines, rules and restrictions applicable to work performed at Defendant's request;

 

revenue sought or received from work performed at Defendant's request; nature, cause and

 

extent of damages sustained by Plaintiffs‘ home; inspections and estimates related to Plaintiffs’

 

home; contacts with Defendant and/or individuals associated with Defendant; issues raised by

 

Defendant. D: Investigation and handling of Plaintiffs' claim; CSAA's claim handling policies

 

and procedures.

 

6 Michael White-Ps: Inspections and estimates performed at Defendant's request; guidelines,

 

rules and restrictions applicable to work performed at Defendant's request; revenue sought

 

or received from work performed at Defendant's request; nature, cause and extent of damages

 

sustained by Plaintiffs' home; inspections and estimates related to Plaintiffs’ home; contacts with

 

Defendant and/or individuals associated with Defendant; issues raided by Defendant.

 

D: Inspections and estimates performed; method of compensation; discussion of what an

 

independent adjuster does.

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size

Page 3 of 3 Pages

EXHIBIT 1-JOINT EXHIBIT AND WITNESS LIST
